Citation Nr: 1711062	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-08 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a leg disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to an acquired psychiatric disorder.

6.   Entitlement to service connection for hiatal hernia, claimed as secondary to acquired psychiatric disorder.

7.  Entitlement to service connection for irritable bowel syndrome, claimed as secondary to an acquired psychiatric disorder.

8.  Entitlement to service connection for a sleep disorder, claimed as secondary to an acquired psychiatric disorder.    


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from November 1975 to December 1983.

The appeals with regard to the issues of entitlement to service connection for a leg disorder, back disorder and for an acquired psychiatric disorder come before the Board of Veterans' Appeals (Board) on appeal from July 2008 (leg and back) and May 2009 (psychiatric disability) rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a November 2013 rating decision, the RO denied service connection for erectile dysfunction, GERD, hiatal hernia, irritable bowel syndrome and for a sleep disorder, all claimed as secondary to an acquired psychiatric disorder.  The Veteran submitted a NOD in December 2013.  A SOC was issued by the RO in February 2016 and the Veteran perfected the appeal by submitting a VA Form 9 at a subsequent date in February 2016.  Thus, these issues are also before the Board.

In February 2014, the Board remanded the above claims for additional development.  

The issues of entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, GERD, hiatal hernia, irritable bowel syndrome and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's current leg disorder, diagnosed as left knee strain, is related to service.

2.  The weight of the evidence is against a finding that the Veteran's current back disorder, diagnosed as mild degenerative disease of the lumbar spine and lumbosacral strain, is related to service.
  

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a leg disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F. R. § 3.303 (2015).

2.  The criteria for establishing service connection for a back disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F. R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2011 notified the Veteran of the information and evidence necessary to substantiate the claims for service connection for back and leg disabilities, and the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.  While the notice was not provided prior to initial adjudication of the claims, as required in Pelegrini, the issues were readjudicated thereafter.  As such, there has been no prejudice to the Veteran by this notice defect.  

The duty to assist the Veteran also has been satisfied in this case. The available service entrance examination report, private treatment records, VA treatment records and records from the Social Security Administration are in the claims file.  In January 2008, the RO issued a formal finding of unavailability regarding most service treatment records and outlined the efforts taken to locate the records.  The Veteran has not informed VA of any obtainable existing medical records which may be helpful in the adjudication of his claim. VA is not on notice of any evidence needed to decide the claims which has not been obtained.

Moreover, the Board concludes that there has been substantial compliance with the February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). The case was remanded for the Veteran to undergo VA examinations and opinions. The Veteran underwent the requested VA examinations, and opinions with adequate rationales were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims.


Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U .S.C.A. § 1131 (West 2014); 38 C.F. R. § 3.303(a) (2016).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F. R. § 3.303(d) (2016). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309 (2016).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2016).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service." See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F. R. § 3.309(a) (2016).

As noted above, the only service treatment record available is a November 1975 service entrance examination report.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the Veteran's claim has been undertaken with this heightened obligation in mind.

The Veteran is seeking service connection for residuals of leg and back injuries.  While he does not provide details of the reported injuries, he claims the onset of both disabilities as occurring in 1990.  With respect to the legs, he also reports that he developed arthritis early in active duty.

The Veteran's service entrance examination report dated in November 1975, is negative for any findings or diagnosis of a leg disability.  The report shows that he had mild lumbar scoliosis, with no symptoms.  

Post-service, VA treatment records show that in 2000, the Veteran was seen with complaints of back pain, regarded as a strain after this daughter pulled on his neck by surprise.  X-rays taken in 2006 show a diagnosis of mild degenerative disease of the lumbar spine.

On VA examination of the leg in December 2015, the Veteran reported pain of the left leg and left knee.  He stated that he had fractured his left tibia when he was hit by a car in 1990.  A rod was inserted into the leg from below the knee to the ankle which was eventually removed.  He reported that he had left leg pain now and then.  He was diagnosed as having left knee strain.  The examiner opined that the claimed left knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran did not have any left leg issues of any magnitude in service or thereafter until 1990 when he was hit by a motor vehicle that caused a fracture of the left tibia.  

On VA examination of the spine in December 2015, the Veteran reported the onset of back pain in 1990 when he was hit by a car.  He was diagnosed as having lumbosacral strain.  The examiner opined that the claimed back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran had mild scoliosis on entrance examination to service, however, there was no back pain from 1983 until 1990 when the Veteran was hit by a motor vehicle, injured his back and has had chronic back pain since then.       

There is no dispute that the Veteran is currently diagnosed with left knee strain (claimed as a leg disorder) and degenerative disease of the lumbar spine and lumbosacral strain (claimed as a back disorder).  The Board finds, however, that the most competent and probative evidence supports the conclusions that the Veteran's left knee disorder and back disorder did not manifest in service or for many years thereafter, and is not linked to the Veteran's service.

With respect to the left knee disorder, despite the Veteran's allegation of having developed arthritis early during active duty, there is simply no evidence of a diagnosis of arthritis of the left knee.  Rather, the evidence shows that the Veteran has a current diagnosis of left knee strain.  Moreover, the first post-service evidence of the onset of left leg complaints is when the Veteran reported being in an automobile accident in 1990, approximately 7 years after his period of active service.  As a leg disorder was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  Also, the Board finds that the December 2015 VA examiner's opinion not linking the Veteran's left knee disorder to his military service to be highly probative.  There is no differing opinion of record.

With respect to the back claim, the service entrance examination report shows that the Veteran had mild lumbar scoliosis, with no symptoms.  Post-service, the Veteran reported the onset of back complaints in 1990, when he was involved in an automobile accident.  He was subsequently diagnosed as having degenerative disease of the lumbar spine and lumbosacral strain.  Osteoarthritis of the lumbar spine was not shown in service or within one year following discharge from service.  Moreover, the December 2015 VA examiner opined that the Veteran's back disability was not incurred in or related to his period of active duty.  This opinion is highly probative and has not been contradicted.

The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). However, the Veteran has not been shown to have the requisite medical training or knowledge to provide a competent opinion as to the etiology of his current left leg and back disabilies, as such are complex medical matters not within the realm of common knowledge of a lay person.  While the Veteran can competently report symptoms of his left leg and lumbar spine, actual diagnoses of a chronic left leg disorder and/or a chronic lumbar spine disorder require objective testing to diagnose and medical expertise to determine the etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board finds that the Veteran, who has not been shown to have any medical expertise or training, is not competent to diagnose the onset or cause of his left knee and lumbar spine disabilities.

For the foregoing reasons, the Board finds that the claims of service connection for a leg disorder and for a back disorder must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a leg disorder is denied.

Entitlement to service connection for a back disorder is denied.


REMAND

Acquired Psychiatric Disorder

The Veteran contends that he has a current psychiatric disability related to his active military service.  He has offered testimony regarding stressor events, which could relate to PTSD and/or depression.  VA medical records reflect a past medical history of depression. 

The Board remanded the claim in February 2014 in order to provide the Veteran with a VA psychiatric examination with opinion as to the etiology of any currently diagnosed psychiatric disability.

The Veteran underwent a VA psychiatric examination in December 2015.  The examiner noted that the Veteran's military occupational specialty (MOS) was a military police officer.  The Veteran reported that he witnessed four suicides during his service.  He also reported that he was deployed to Guyana to help in the recovery of bodies following the Jonestown massacre in 1978.  Following mental status examination, the examiner determined that the Veteran met the criteria for persistent depressive disorder but not PTSD.  The examiner opined that his persistent depressive disorder was not caused by or a result of military service, but rather, started in 2006 and was related to ongoing conflicts and challenges in his relationship with his children and with his wife.  Notably, the examiner's opinion does not specifically address whether the Veteran's diagnosed persistent depressive disorder is related to his reported stressful events that occurred during active service.  As such, the Board finds that further opinion is necessary.  

Erectile Dysfunction, GERD, Hiatal Hernia, Irritable Bowel Syndrome, Sleep Disorder

The Veteran claims he has erectile dysfunction, GERD, hiatal hernia, irritable bowel syndrome and sleep disorder, as secondary to an acquired psychiatric disorder.  These secondary service connection claims cannot be resolved until the issue of entitlement to service connection for an acquired psychiatric disorder is resolved.  Thus, the theory of secondary service connection renders these claims inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, and Board adjudication of these matters must be deferred pending completion of the action requested below.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of all current psychiatric disorders, to include persistent depressive disorder.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more) that any currently diagnosed psychiatric disorder, to include persistent depressive disorder, originated while the Veteran was serving on active duty or is otherwise etiologically related to his service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary; readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate period to respond.  The case should then be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


